DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple axially spaced sets of dilution holes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 20-25, 27, 28, 30-35 and 37-39  are rejected under 35 U.S.C. 103 as being unpatentable over Patel 2015/0059349 in view of Patel 2006/0042263 (‘263).
In regards to Independent Claims 20 and 30 and Dependent Claims 21-23, 31-33 and 39, Patel teaches a reverse flow combustion liner (30 and 32) comprising: a straight portion (straight portion in figure 3 below) having first and second ends (1st and 2nd ends in figure 3 below), the first end defining a dome inlet (34) having a predetermined height (34 comprises a height); a turn portion (turn portion in figure 3 below) having third and fourth ends (3rd and 4th ends in figure 3 below), the fourth end defining a turbine inlet (4th end leads to turbine 18 in figure 1), and a decreasing cross-sectional area from the third end to the fourth end (3rd end has a larger area than 4th end as shown in figure 3 below); a dilution portion (dilution portion in figure 3 below) coupling the second end to the third end and defining a tangency curve where the dilution portion meets the turn portion (3rd end starts tangency curve to 4th end in figure 3 below); a set of dilution holes (50) located in the dilution portion upstream of the tangency curve.  However, Patel does not teach that the axial length of the dilution portion is less than or equal to 10% of the predetermined height.  Patel ‘263 teaches using a wider fuel spray (58) to allow a shorter combustor length to be used, resulting in improved efficiency and reduced size of the system (paragraph [0026]).  Therefore, the length of the combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the length of the combustor improves the efficiency and reduces the size of the gas turbine engine.  Therefore, since the general conditions of the claim, i.e. that the length of the combustor can be modified in order to reduce size and improve efficiency when a wider fuel spray is used, as taught by Patel ‘263, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).


    PNG
    media_image1.png
    465
    716
    media_image1.png
    Greyscale

Figure 3 of Patel
Regarding Dependent Claims 24 and 34, Patel in view of Patel ‘263 teaches the invention as claimed and discussed above, and Patel further teaches that the turn portion has a decreasing cross-sectional area from the third to the fourth end (3rd end has a larger cross-sectional area than 4th end in figure 3 above).
	Regarding Dependent Claims 25 and 35, Patel in view of Patel ‘263 teaches the invention as claimed and discussed above, and Patel further teaches that the cross-sectional area of the turn portion continuously decreases at a constant rate (cross-sectional area of turn portion is shown continually decreasing at a constant rate in figure 3 above).
Dependent Claim 27 and 37, Patel in view of Patel ‘263 teaches the invention as claimed and discussed above, and Patel further teaches that the combustion liner comprises an interior liner (46 and 48) and an exterior liner (30 and 32) defining a cooling region therebetween (channels formed between 30 and 46, and 32 and 48, respectively).
Regarding Dependent Claim 28 and 38, Patel in view of Patel ‘263 teaches the invention as claimed and discussed above, and Patel further teaches the set of dilution holes is provided in the interior liner (holes 50 extend through 46 and 48) and a plurality of cooling holes is provided on the exterior liner (impingement holes shown with arrows extending through 30 and 32 in figure 3 above).
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Patel 2015/0059349 in view of Patel 2006/0042263 (‘263) as applied to claim 28 above, and further in view of Alkabie 2007/0227150.
	Regarding Dependent Claim 29, Patel in view of Patel ‘263 teaches the invention as claimed and discussed above.  However, Patel in view of Patel ‘263 does not teach that there are multiple axially spaced sets of dilution holes arranged about the liner.  Alkabie teaches multiple axially spaced sets of dilution holes (56 in figure 2) arranged about the combustion liner (32 and 34).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the combustion liner of Patel in view of Patel ‘263 with multiple rows of dilution holes, as taught by Alkabie, in order to admit more air into the dilution zone of the combustion chamber (paragraph [0019]).
Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Patel ‘263 as applied to claims 20 and 34 above, and further in view of Alkabie 2007/0271926.
	Regarding Dependent Claims 26 and 36, Patel in view of Patel ‘263 teaches the invention as claimed and discussed above, and Patel further teaches that the cross-sectional area of the turn portion continuously decreases at a constant rate (cross-sectional area of turn 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741